DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 and 6-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,447,295 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because, in regard to independent claim 1 of the instant application, claim 1 of the instant application encompasses claim 1 of the reference application.

In regard to claim 2, claim 2 corresponds to claim 2 of the reference application.

In regard to claim 3, claim 3 corresponds to claim 3 of the reference application.

In regard to claim 4, claim 4 corresponds to claims 4 and 5 of the reference application.

In regard to claim 6, claim 6 corresponds to claim 6 of the reference application.

In regard to claim 7, claim 7 corresponds to claim 7 of the reference application.

In regard to claim 8, claim 8 corresponds to claim 8 of the reference application.

In regard to claim 9, claim 9 (in combination with claims 6 and 1) corresponds to claim 1 of the reference application.

In regard to claim 10, claim 10 corresponds to claim 9 of the reference application.

In regard to claim 11, claim 11 corresponds to claim 10 of the reference application.

In regard to claim 12, claim 12 corresponds to claim 11 of the reference application.

In regard to claim 13, claim 13 corresponds to claim 12 of the reference application.

In regard to claim 14, claim 14 corresponds to claim 13 of the reference application.

In regard to claim 15, claim 15 corresponds to claim 14 of the reference application.

In regard to claim 16, claim 16 encompasses claim 15 of the reference application.
In regard to claim 17, claim 17 encompasses claim 16 of the reference application.
In regard to claim 18, claim 18 corresponds to claim 15 of the reference application.
In regard to claim 19, claim 19 (in combination with claim 18) corresponds to claim 15 of the reference application (the combination of claims 19, 18 and 16 of the instant application is identical to claim 15 of the reference application, except the reference application recites that the image is printed on the silica layer, whereas claims 19, 18 and 16 of the instant application do not recite that the image is printed on the silica layer).
In regard to claim 20, claim 20 corresponds to claim 18 of the reference application.
In regard to claim 21, claim 21 corresponds to claim 19 of the reference application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regard to claim 1, the recitation “A glass container having an outer glass surface with an inkjet printed image provided on said surface” renders the claim indefinite because the scope of structures Applicant intends to recite via this recitation in combination with the recitation regarding the CEC being “present between the outer glass surface and the inkjet printed image” cannot be ascertained. Examiner notes that the combination of these two recitations would literally require that the inkjet printed image is located both (1) on the outer glass surface and (2) on or over the CEC layer (that is, part of the inkjet printed image is located (1) on the outer glass surface and another part is located (2) on or over the CEC layer), but it is not clear that this is what Applicant intends to require of the claimed invention. Examiner has examined the claims, and has written the art rejection below, under the assumption that Applicant intends to require that none of the inkjet printed image is in contact with the glass surface, even though it is not clear that this is required by the actual claim language.

Claims 2-4 and 6-15 are rejected for the same reasons that claim 1 is rejected, since claims 2-4 and 6-15 depend upon claim 1.

In regard to claim 16, the recitation “inkjet printing an image on the glass container” (last line of claim) renders the claim indefinite because the scope of structures Applicant intends to recite via this recitation in combination with the remainder of the claim language cannot be ascertained because it is not clear whether Applicant intends to require that the image, or any part of the image, is required to be printed on or over the CEC layer. Note that the actual language does not require that the image, or any part of the image, is required to be printed on or over the CEC layer, but it is not clear that this is what Applicant intends to require of the claimed invention. Examiner has examined the claims, and has written the art rejection below, under the assumption that Applicant intends to require that none of the inkjet printed image is in contact with the glass surface, and that at least some of the image is required to be printed on or over the CEC layer (in other words, that the CEC layer is between the “glass surface” and the inkjet printed image), even though it is not clear that this is required by the actual claim language.

Claims 17-21 are rejected for the same reasons that claim 16 is rejected, since claims 17-21 depend upon claim 16.

In further regard to claims 15 and 21, the recitations “preferably” (claims 15 and 21) and “most preferably” (claim 15) render the claims indefinite because it is unclear whether or not the recitations after “preferably” and “most preferably” are intended to be a required aspect of the claimed invention.

Claim 18 recites the limitation "the primer layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-8, 10-18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Till (US 2016/0221359) in view of Budd et al. (GB 1 471 293), and in further view of Harris et al. (US 2004/0180213), as evidenced by the respective Wikipedia pages for each of olefic acid, palmitic acid and stearic acid.
In regard to claims 1, 7 and 15, Till teaches a glass substrate, such as a glass bottle, that has an inkjet image printed on a base layer that is on the outer glass surface of the glass bottle (see, for example, abstract and paragraphs 0002, 0047 and 0052).
Till does not explicitly teach that the base layer is or comprises an at least partially water soluble cold end coating (CEC) where the thickness of the CEC is from 0.002 to 10 microns.
Budd et al. teach a glass bottle having a multi-layer surface coating including a layer of a fatty acid (see, for example, page 1, lines 85-93), where oleic acid, palmitic acid and stearic acid are suitable fatty acids for the layer of a fatty acid (see, for example, page 2, lines 48-58). Palmitic acid and stearic acid are at least partially soluble (as evidenced by the respective Wikipedia pages of each fatty acid, palmitic acid: top of page 2, right hand side, stearic acid: page 2), whereas oleic acid is not water soluble (as evidenced by the Wikipedia page of oleic acid, bottom of page 1 table on right hand side). Therefore, since Budd et al. establish that the multi-layer surface coating including a layer of a fatty acid is a known layer composite for a glass bottle, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used the multi-layer surface coating including a layer of a fatty acid of Budd et al., including where the fatty acid is one of the water soluble fatty acids palmitic acid and stearic acid disclosed by Budd et al., as the base layer of Till.
	In regard to the claimed thickness range of 0.002 to 10 microns, one of ordinary skill in the art would recognize that this thickness range for any typical coating layer thickness for a typical consumer bottle would necessarily fall well within the claimed range. For example, Harris et al. teach that a cold end coating for a beer bottle is typically 0.1 to 2 microns (paragraph 0047). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed the cold end coating of Till such that it has a thickness in the range of from 0.1 to 2 microns, as this is a typical thickness range for cold end coatings for beer bottles, as taught by Harris et al.

	In regard to claim 2, Budd et al. teach that a hot end coating (HEC) that is between the glass surface and the fatty acid layer is a part of the multi-layer surface coating of Budd et al. (see, for example, page 1, lines 85-93 and page 2, lines 59-65). Therefore, the coated glass bottle taught by Till, Budd et al. and Harris et al. as proposed above in regard to claim 1 includes a hot end coating (HEC) that is between the glass surface and the fatty acid layer of the coated glass bottle taught by Till, Budd et al. and Harris et al.

In regard to claim 3, Till, Budd et al. and Harris et al. teach the glass bottle as discussed above in regard to claims 2 and 1. The HEC of Budd et al. is a metal oxide layer (see, for example, page 2, lines 59-65). 

In regard to claim 4 Till, Budd et al. and Harris et al. teach the glass bottle as discussed above in regard to claims 3, 2 and 1. Budd et al. teach that tin oxide (stannic oxide) is a suitable metal oxide for the metal oxide of the metal oxide layer (see, for example, page 1, lines 85-93 and page 2, lines 59-65 and claim 15). Budd et al. also teach that the tin oxide (stannic oxide) is obtained from monobutyl tin chloride as a precursor (see, for example, and pages 2, lines 85-88; the reaction of tin tetrachloride and n-butyl acetate results in monobutyl tin chloride as a precursor).

	In regard to claim 6, Till, Budd et al. and Harris et al. teach the glass bottle as discussed above in regard to claim 1. The palmitic acid and stearic acid of Budd et al. are partially soluble in water at 50℃.

	In regard to claim 8, Till, Budd et al. and Harris et al. teach the glass bottle as discussed above in regard to claims 1 and 6. The fatty acid CEC of Budd et al. is treated via flame treatment (page 2, lines 85-97: an annealing lehr is a kiln, kilns heat via flame, thereby the CEC is at least partially oxidized via flame treatment).

In regard to claim 10, Till, Budd et al. and Harris et al. teach the glass bottle as discussed above in regard to claim 1. Either of the insoluble organic polymer layer or the metal oxide layer of Budd et al. correspond to the claimed primer layer. See, for example, claim 15.

In regard to claim 11, Till, Budd et al. and Harris et al. teach the glass bottle as discussed above in regard to claims 10 and 1. The insoluble organic polymer layer would be reasonably expected to be transparent by one of ordinary skill in the art, and it necessarily comprises an adhesion promoter, since it clearly functions to bond the metal oxide layer to the layer of fatty acid.

	In regard to claim 12, Till, Budd et al. and Harris et al. teach the glass bottle as discussed above in regard to claims 11, 10 and 1. The inkjet printed image of the glass bottle taught by Till and Budd et al. necessarily includes at least one layer of energy-cured ink because inkjet printed ink is energy-cured ink.

In regard to claim 13, Till, Budd et al. and Harris et al. teach the glass bottle as discussed above in regard to claim 1. Protective coating 6 of Till corresponds to the claimed protective layer. Paragraph 0054 of Till.

In regard to claim 14, Till, Budd et al. and Harris et al. teach the glass bottle as discussed above in regard to claim 1. While Till does not specify the resolution of the printed image, one of ordinary skill in the art at the time of the filing of the application would have readily recognized that at least 300 dpi was well within the capability of commonly available inkjet printers at the time of the filing of the application, including those that would print on curved glass surfaces such as consumer bottle surfaces.

In regard to claim 16, Till, Budd et al. and Harris et al. teach the glass bottle as discussed above in regard to claim 1. The method claimed in claim 16 is inherent in the teachings of Till, Budd et al. and Harris et al., and in the proposed combination of Till, Budd et al. and Harris et al. in regard to claim 1 provided above.

In regard to claim 17, Till, Budd et al. and Harris et al. teach the method of printing an inkjet image on a glass bottle as discussed above in regard to claim 16. Either of the insoluble organic polymer layer or the metal oxide layer of Budd et al. correspond to the claimed primer layer. See, for example, claim 15 of Budd et al., and thereby Budd et al. teach a step of applying a primer layer on the bottle prior to inkjet printing an image on the bottle.

In regard to claim 18, Till, Budd et al. and Harris et al. teach the method of printing an inkjet image on a glass bottle as discussed above in regard to claim 16. The fatty acid CEC of Budd et al. is treated via flame treatment (page 2, lines 85-97: an annealing lehr is a kiln, kilns heat via flame, thereby the CEC is at least partially oxidized via flame treatment). Budd et al. thereby teach a step of flame treating the CEC, and this flame treatment would come before the application of the inkjet image in the method of printing an inkjet image on a glass bottle taught by Till, Budd et al. and Harris et al. as discussed above in regard to claim 16.

In regard to claim 20, Till, Budd et al. and Harris et al. teach the method of printing an inkjet image on a glass bottle as discussed above in regard to claim 16. Protective coating 6 of Till corresponds to the claimed protective layer. Paragraph 0054 of Till. Till thereby teaches a step of applying a protective layer on top of the inkjet image in the method of printing an inkjet image on a glass bottle taught by Till, Budd et al. and Harris et al. as discussed above in regard to claim 16.

In regard to claim 21, Till, Budd et al. and Harris et al. teach the method of printing an inkjet image on a glass bottle as discussed above in regard to claim 16. Since Till is directed to beverage bottles and cans, Till is clearly directed at least in part to consumer beverage bottles, and thereby a step of filling such a beverage of Till with a beverage is inherent in the teachings of Till, and thereby in the proposed combination of Till, Budd et al. and Harris et al. in regard to claims 1 and 16 provided above.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Till (US 2016/0221359) in view of Budd et al. (GB 1 471 293), and in further view of Harris et al. (US 2004/0180213), and in further view of Lin (USPN 5,693,129), as evidenced by the respective Wikipedia pages for each of olefic acid, palmitic acid and stearic acid.
Till, Budd et al. and Harris et al. teach the glass container and method of ink jet printing an image on the glass container as discussed above in regard to claims 1 and 16.
	Till, Budd et al. and Harris et al. do not teach that a silica layer is present between the cold end coating and the inkjet printed image.
Harris et al. teach that silica-treated paper is a special paper for inkjet printing, and thereby that silica is a desirable surface upon which to inkjet print (col. 17, lines 35-46). Since silica is a desirable surface upon which to inkjet print, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have included a silica layer on the glass container taught by Till, Budd et al. and Harris et al. such that the ink jet printed image is printed on a silica layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier, can be reached at 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1788